Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 16 are objected to because of the following informalities:
Claims 13 and 16 recite “a wherein clique-based methods”. It appears that the phrase “a wherein” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “the machine learning algorithm”. There is insufficient antecedent basis for this limitation in the claim. Examiner will assume that claim 16 depends from claim 15 which would resolve the antecedent basis issue.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12, 14-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20210014274 A1 to Monni.
Regarding claim 1, Monni taught a method to generate firewall rules, the method comprising:
receiving data traffic flow information associated with computing devices connected over a network; generating from the received data traffic flow information, a network graph with nodes and edges; (consider paragraph 0019, specifically that “Various embodiments use graph theory to model and optimize the communications between objects and reduce the size of these policies, which solves the above-mentioned problems. The embodiments can be applied to any set of objects that can communicate with one another, and are not limited to networking/firewall use cases discussed previously. In embodiments, a graph, a matrix, or a table is used to represent a set communication rules for one communication protocol or service. For example, one set of rules may pertain to email communications, and another set of rules may pertain to videotelephony (e.g., Skype®, Zoom®, etc.). In this example, a first graph, matrix, or table is used to represent the communication between objects using email, and a second graph, matrix, or table is used to represent the communication between objects using videotelephony.”) (consider further at least Figure 3 and paragraphs 0092-0096, specifically paragraph 0092, “a network of objects (or “network flow”) is modeled using a suitable graphing algorithm…A “graph” in this context refers to a data structure or data type that comprises a number of (or set of) nodes (also referred to as “vertices,” “points,” or “objects”), which are connected by a number of (or set of) edges, arcs, or lines. A graph may be an undirected graph having edges with no orientation, or a directed graph having oriented edges.”)
grouping nodes of the network graph to generate a new graph; generating from the new graph, a set of firewall rules; and outputting the set of firewall rules as an output file. (consider paragraphs 0019-0022, specifically that “These graphs, matrices, or tables are combined to create a tensor, which can be represented as a 3D matrix. Each point in the tensor is a vector representing a rule in 3D space. A rule comprises a source that is allowed to, or able to, communicate with a destination using a service (or communication protocol). Group optimization is performed after the tensor is created. Group optimization involves grouping two or more objects into source groups and destination groups (“S&D groups”) for one or more services…The candidate (optimal) groups are then applied to the tensor. This implies that, for the corresponding services, new rules involving the optimal S&D groups are added to the tensor and the corresponding old rules, now redundant, are removed from the tensor. Removing the old, redundant, rules means replacing one or more rules involving a set of given objects and a given service, with the new rules involving the candidate (optimal) group to which the objects belong. In this way, a simplified tensor is created only including rules for the optimal groups and any objects not belonging to an optimal group... each rule is a vector in a 3D space having source, destination, and protocol axes. In embodiments, G2OA translates the simplified tensor into a list of 3D vectors representing the policy set. This translation can be performed by extracting the non-zero elements from the simplified tensor into a matrix, and transposing this matrix to obtain a list of 3D vectors in the 3D space, where each 3D vector includes source, destination, and service components. These 3D vectors represent the reduced or compressed (optimal) ruleset. Additionally, depending on how the rulebase is further organized, the ruleset can be sorted in any combination of the tuple comprising protocol, source, destination components”) (consider paragraphs 0090-0091 wherein “the embodiments optimize the groupings of dataflow given a set of objects communicating with each other using different services or protocols. As alluded to previously, an example use case utilizing these embodiments involves securing network data flows and enforcing rules/policies for an organization (org)… In embodiments, the ruleset in the org policy 35 may be reduced by grouping the managers and employees into an “internal” group and replacing the rules for the managers and employees with new rules for the internal group. Classifying the objects in this way can reduce the number or rules in a given policy 35, which reduces the amount of memory/storage space needed to store the policies 35 on various devices (e.g., app servers 100, firewalls 216 and 248, etc.). The freeing up of these memory/storage resource may improve the performance (e.g., in terms of latency, response time, etc.) of these devices/systems.”) (consider further paragraphs 0096-0098 including Table 1 and 0108, “The graph 300 is a representation of all the data flows allowed for a given service. In embodiments, the policies 35 can be represented by a tensor, such as a Service Adjacency Tensor (SAT) comprising all the rules for all the services. The rules belonging to policies 35 for a specific service can be represented using an adjacency matrix (that is also a “frontal” slice of the SAT, see e.g., FIG. 5), which is referred to as a Service Adjacency Matrix (SAM)…In the service state, the firewall processor(s) 106 enforce each rule R in the 3D space, each of which comprises a source, destination, and protocol (s,d,p). Usually, firewall rules and SAT or the SAM of table 1 or the graph 300 are disconnected models. In various embodiments, these models are unified into a single model to optimize the rules. An example of this combination is shown by FIG. 4.”) (consider generally Figure 4 and paragraphs 0109-0112 regarding the SAM and SAT and the “unification” “into a single model to optimize the rules” and also Figure 6 and paragraphs 0119-0150 regarding the “firewall processor” performing the above functions such that an “optimal service graph” embodied in Figure 8 is shown)
Regarding claim 2, Monni taught the method of claim 1, wherein grouping occurs through a machine learning algorithm. (consider paragraphs 0021, 0090, 0111, and 0118) regarding the use of an “algorithm” for the “group optimization procedure” that “uses a heuristic approach”)
Regarding claim 3, Monni taught the method of claim 1, comprising automatically provisioning network equipment associated with another network implemented to correspond to the network graph and to communicate based on the set of firewall rules. (consider paragraph 0025 regarding wherein “Example embodiments of the present disclosure may be described in terms of a multitenant and/or cloud computing architecture or platform. Cloud computing refers to a paradigm for enabling network access to a scalable and elastic pool of shareable computing resources with self-service provisioning and administration on-demand and without active management by users.”) (consider also paragraph 0054, “The policies 35 in the application platform 18 may include operator (or service provider) policies 35, which are used to control data flows to or within the system 16; and/or tenant policies 35, which are used for controlling data flows and/or limit access to specific tenant data for a particular tenant/org. Both the operator and tenants may use any suitable programming languages, markup languages, schema languages, etc., to define individual policies 35 and instantiate instances of those policies 35…The documents or data structures of the policies 35 may include a “description,” which is a collection of software modules, program code, logic blocks, parameters, rules, conditions, etc., that may be used by the firewall processor 106 to control network flows, as well as share data with various resources”)
Regarding claim 4, Monni taught the method of claim 1, wherein grouping occurs without a priori knowledge of the traffic data. (consider paragraph 0019 wherein “Various embodiments use graph theory to model and optimize the communications between objects and reduce the size of these policies, which solves the above-mentioned problems. The embodiments can be applied to any set of objects that can communicate with one another, and are not limited to networking/firewall use cases discussed previously”)
Regarding claim 5, Monni taught the method of claim 1, wherein the nodes are grouped into groups, and each group is a node of a new graph. (again, consider generally Figure 4 and paragraphs 0109-0112 regarding the SAM and SAT and the “unification” “into a single model to optimize the rules” and also Figure 6 and paragraphs 0119-0150 regarding the “firewall processor” performing the above functions such that an “optimal service graph” embodied in Figure 8 is shown)
Regarding claim 6, Monni taught the method of claim 5, wherein grouping occurs based on iterative grouping. (consider paragraph 0124 wherein “the G2OA 600 may…repeat as necessary”) (consider further Figures 9-11 and paragraphs 0152-0154, 0160, and 0162 regarding the “recursive” application of the “G2OA” and also the “iteration” of the algorithm as applied to the “SAT”)
Regarding claim 7, Monni taught the method of claim 5, comprising varying a parameter associated with a grouping algorithm (the “group optimization procedure”/“generalized group optimization algorithm”/“G2OA”) to minimize the set of firewall rules. (consider paragraph 0022, “As mentioned previously, each rule is a vector in a 3D space having source, destination, and protocol axes. In embodiments, G2OA translates the simplified tensor into a list of 3D vectors representing the policy set. This translation can be performed by extracting the non-zero elements from the simplified tensor into a matrix, and transposing this matrix to obtain a list of 3D vectors in the 3D space, where each 3D vector includes source, destination, and service components. These 3D vectors represent the reduced or compressed (optimal) ruleset.”) (consider further paragraph 0160, “For iteration n, 0, N is the original number of networks, in the iteration i. N.sub.i is the combined value of nodes and “supernodes” (or groups). Since N.sub.i the number of nodes in the iteration i, N.sub.i+1=N.sub.i+K.sub.i. S.sub.i is the total number of different services in the original ruleset; this number does not change during the iterations of G2OA. R.sub.i this is the total number of rules (e.g., the number of cells having a value of “1” in the SAT), and represents how many rules exist in the ruleset. G2OA is used to reduce this number as much as possible. G.sub.i is the actual number of groups that have been identified by the G2OA. In iteration i, the number of groups G.sub.i≤K.sub.i. The reason for this relationship is that G2OA reduces the number of groups to unique vectors, both as source and destination groups”)
Regarding claim 11, Monni taught the method of claim 1, comprising implementing the set of firewall rules automatically after validation. (consider paragraphs 0021, 0118, and 0159 regarding the “cross-function” and “cross-service” “correlation” functions of the “G2O”/”G2OA” “algorithm”) (consider further paragraph 0161 regarding the “behavior of recursive G2OA” which “may help to cross-correlate datasets (e.g., for policy validation purposes)”) (consider also paragraph 0025 regarding wherein “Example embodiments of the present disclosure may be described in terms of a multitenant and/or cloud computing architecture or platform. Cloud computing refers to a paradigm for enabling network access to a scalable and elastic pool of shareable computing resources with self-service provisioning and administration on-demand and without active management by users.”) (consider also paragraph 0054, “The policies 35 in the application platform 18 may include operator (or service provider) policies 35, which are used to control data flows to or within the system 16; and/or tenant policies 35, which are used for controlling data flows and/or limit access to specific tenant data for a particular tenant/org. Both the operator and tenants may use any suitable programming languages, markup languages, schema languages, etc., to define individual policies 35 and instantiate instances of those policies 35”)
Regarding claim 12, Monni taught the method of claim 11, comprising loading the firewall rules into a firewall component and using the firewall component to control network traffic through the firewall component or the network. (consider paragraph 0048, “The firewall processor(s) 106 can block, permit, or deny access to the inner components of the environment 10 based upon policies 35, which may be, or may include, a set of rules and other criteria.”) (consider further paragraph 0054, “The documents or data structures of the policies 35 may include a “description,” which is a collection of software modules, program code, logic blocks, parameters, rules, conditions, etc., that may be used by the firewall processor 106 to control network flows, as well as share data with various resources”) (consider also paragraphs 0051 and 0078 wherein “firewall processor(s) 106 may also compress or otherwise reduce the amount of rules needed to enforce one or more policies 35…the firewall processor(s) 106 generate a new SAT comprising one or more new vectors. This new SAT is a simplified version of the previous SAT. Each vector in the new SAT represents a new rule for candidate groups communicating in the network using the one or more services” and that “In some embodiments, firewall 216 may be an active firewall. The firewall 216 can block, permit, or deny access to the inner components of the on-demand database service environment 200 based upon a set of rules and other criteria (e.g., the policies 35 discussed previously)…Additionally, the firewall 216 may be equipped with the group optimization technologies discussed herein.”)
Claims 14-15 and 17-20 recite a system comprising one or more processing devices coupled to a memory containing instructions, the instructions causing the one or more processing devices (consider paragraphs 0043, 0069 and 0164 of Monni) to perform substantially the same limitations as recited in claims 1-3, 5, 7, and 11 respectively and are also rejected under 35 USC § 102(a)(1) as being anticipated by the same teachings of Monni.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Monni in view of US 20200314066 to Cruz Farmer et al (“Cruz Farmer”).
Regarding claim 8, Monni taught the method of claim 1.
Monni may be interpreted as not expressly teaching validating the set of firewall rules based on historical traffic data and a set of original firewall rules.
However, in an analogous art related to firewall rules, Cruz Farmer taught validating a set of firewall rules based on historical traffic data (“data at rest” which including “historical request data”) and a set of original (“pre-existing”/”pre-established” including “default” “firewall rules”; consider paragraph 0020) firewall rules (consider paragraph 0010, “by applying data at rest (e.g., test traffic, historical data requests, etc.), embodiments of the invention provide for testing the effectiveness of a firewall rule prior to validating the firewall rule and exposing it to live traffic. Testing firewall rules against the type of network traffic the resource reasonably expects to receive allows for improved protection and minimizes false positives”) (consider further paragraph 0016, “Firewall rules application module 170 is configured to access firewall rules stored in firewall rules storage 175 and apply test traffic from test traffic storage 180 to the accessed firewall rules. In some embodiments, firewall rules application module 170 tests firewall rules by applying data at rest (e.g., the historical request data) and comparing the outcome with expected results. For example, firewall rules application module 170 validates a firewall rule when the filter of the firewall rule matches at least a threshold amount of test traffic applied to the firewall rule. In some embodiment, where the service cannot validate a firewall rule (e.g., the filter of the firewall rule does not match at least the threshold amount of test traffic), the firewall rule can be flagged or otherwise be modified to include an indication that the firewall rule is invalid.”) (consider further paragraph 0018, “firewalls rules storage 175 stores default firewall rules and user-generated firewall rules”) (consider further paragraph 0019, “test traffic storage 180 stores data at rest. The data at rest can include historical request data from previously analyzed requests processed from edge server(s) 120 or from another edge server other than edge server(s) 120…In one embodiment, firewall rules application module 170 compares the results from applying new or modified firewall rules to the test traffic with the historical results of previous filtering processes”) (consider also generally paragraphs 0037-0048 regarding the “testing” of “firewall rules using test traffic” using the “historical request data”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding firewall rules and the processing of such, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
	Regarding claim 9, Monni taught the method of claim 1.
Monni may be interpreted as not expressly teaching validating the set of firewall rules based on synthetic traffic data and a set of original firewall rules. 
However, in an analogous art, related to firewall rules, Cruz Farmer taught validating a set of firewall rules based on synthetic traffic data (“test traffic generated for testing purposes”; consider paragraph 0019) and a set of original (“pre-existing”/”pre-established” including “default” “firewall rules”; consider paragraph 0020) firewall rules. (consider paragraph 0010, “by applying data at rest (e.g., test traffic, historical data requests, etc.), embodiments of the invention provide for testing the effectiveness of a firewall rule prior to validating the firewall rule and exposing it to live traffic. Testing firewall rules against the type of network traffic the resource reasonably expects to receive allows for improved protection and minimizes false positives”) (consider further paragraph 0016, “Firewall rules application module 170 is configured to access firewall rules stored in firewall rules storage 175 and apply test traffic from test traffic storage 180 to the accessed firewall rules. In some embodiments, firewall rules application module 170 tests firewall rules by applying data at rest (e.g., the historical request data) and comparing the outcome with expected results. For example, firewall rules application module 170 validates a firewall rule when the filter of the firewall rule matches at least a threshold amount of test traffic applied to the firewall rule. In some embodiment, where the service cannot validate a firewall rule (e.g., the filter of the firewall rule does not match at least the threshold amount of test traffic), the firewall rule can be flagged or otherwise be modified to include an indication that the firewall rule is invalid.”) (consider further paragraph 0018, “firewalls rules storage 175 stores default firewall rules and user-generated firewall rules”) (consider further paragraph 0019, “test traffic storage 180 stores data at rest… The data at rest can also include test traffic generated for testing purposes. The test traffic can be tied to information indicating the success rate of prior filtering processes on the test traffic (e.g., whether prior filtering processes successfully or unsuccessfully filtered the test traffic). In one embodiment, firewall rules application module 170 compares the results from applying new or modified firewall rules to the test traffic with the historical results of previous filtering processes.”) (consider also generally paragraphs 0037-0048 regarding the “testing” of “firewall rules using test traffic”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding firewall rules and the processing of such, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 10, Monni taught the method of claim 7.
Monni may be interpreted as not expressly teaching generating a validation report summarizing metrics related to the generated firewall rules, however, Monni did teach the generation of firewall rules as explained above regarding claim 1.
However, in an analogous art, Cruz Farmer taught generating a validation report summarizing metrics related to generated firewall rules for display (consider paragraph 0047).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of these references such that their combination includes every element as claimed. One skilled in the art could have combined the teachings by known methods such as integration of software routines with no changes to the operation of either reference such that, in combination, each element merely performs the same function as it does separately. Additionally, the Examiner finds that, based on the references’ analogous disclosure regarding firewall rules and the processing of such, further demonstrates that a combination of their features would have been known and obvious. Therefore, such a combination of the teachings of the references would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claim(s) 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Monni in view of US 2022006783 to Hassanzadeh et al. (“Hassanzadeh”).
Regarding claim 13, Monni taught the method of claim 2.
Monni may be interpreted as not expressly teaching wherein the machine learning method used for grouping is one of: (i) community detection algorithm, (ii) a centrality measure based algorithm, (iii) a visual machine learning method, (iv) a wherein clique-based methods, (v) a pagerank algorithm, (vi) an generative adversarial networks, (vii) a machine learning classification algorithm.
However, in an analogous art relating to using machine learning methods used for grouping by applying graphs/models for outputting firewall rules, Hassanzadeh taught wherein a machine learning method that may be used for grouping is one of: (i) community detection algorithm, (ii) a centrality measure based algorithm, (iii) a visual machine learning method, (iv) a wherein clique-based methods, (v) a pagerank algorithm, (vi) an generative adversarial networks, (vii) a machine learning classification algorithm. (consider paragraph 0051 regarding various “classification/clustering machine learning algorithms”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the machine learning method that may be used for grouping taught in Monni with the machine learning classification algorithms taught in Hassanzadeh such that their combination includes every element as claimed. The Examiner finds that the teaching within Hassanzadeh demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 16 recites a system comprising one or more processing devices coupled to a memory containing instructions, the instructions causing the one or more processing devices (consider paragraphs 0043, 0069 and 0164 of Monni) to perform substantially the same limitations as recited in claim 13 and is also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Monni and Hassanzadeh and the same rationale supporting the conclusion of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art is directed to using various methods including machine learning to generate graphs, models, and other data structures in order to perfect/reduce and generate firewall rules for the purposes of reduced firewall rule processing. Of note, NPL reference “Model Checking Firewall Policy Configurations” teaches various firewall rule processing using models including those taught in the prior art, namely Monni; US 20220051111 to Hadar et al. teaches the training of knowledge graphs by use of machine learning techniques including centrality techniques; and US 20170078329 to Hwang et al. regarding validation and provisioning of firewall rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459